Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 1 of 21

EXHIBIT 2
Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 2 of 21

Comprehensive
Review of the
Steamship
Authority’s
Operations

Nantucket

Presentation
March 4, 2018

 

 
  

Introduction Rigor

dvanced Marke

=:

n¢ Solutians

Purpose — to understand the problems the SSA
experienced in the spring of 2018, identify the
underlying systemic causes, develop practical and
effective recommendations

Scope of Study — five areas of focus
1. Vessel Operations
2. Fleet Maintenance

3. Management Structure

4. Public Communications HMS CONSULTING

AN HMS GLOBAL MARITIME COMPANY

 

oe LESS 10200015
The Study Team
a
N
—
oO
Tt
o
oD
©
ou
o
a
a
oO
N
—
9
oO
Oo
ao
rm
“
Lo
N
a
~
Cc
o
=
5
oO
oO
Q
O
=
<
~
a
Tt
N
=
>
2
MN
a
a
Oo
Y)
oO
O

Key Points About the
Steamship Authority

The SSA - unique, complex,
accomplishes an extraordinary
amount with the resources they
have, group of hard-working and
committed employees

Public Perception — concern over
incidents is understandable, but
the SSA does not get credit for
the things it does really well

Current actions — have
implemented or are in the
process of implementing
corrective actions, mostly at the
intermediate level

The role of the United States
Coast Guard

 
Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 5 of 21

Methodology
Steps |. — Ill.

 

I. Project Plan — established in order to define
the scope of work, schedule and processes by
which the team will conduct the work.

Il. Data Requests — submitted through the
designated point-of-contact at the SSA,
received immediate responses. Large volume
of information to absorb.

lll. Site Visit / General Observations — team
members observed operations and conducted
confidential interviews.
Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 6 of 21

Methodology
Steps IV. — VI.

 

IV. Root Cause Analysis — selected eight incidents to
analyze

¢ Looks beyond the human element or mechanical
failures

¢ Focuses on management systems

* Identifies causal factors that contributed to the
incident, usually multiple causal factors

* Not always possible to determine the immediate
cause of a failure, but the root cause does not
necessarily require that all items be resolved

V. Review with the SSA — participated in video
conferences to verify facts where possible and inform
the group on the process

Vi. Final Recommendations — Initiatives the SSA can
undertake to address the underlying issues that
instigated this study.
Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 7 of 21

Root Cause
Analyses

 

 

Arriving at Final
Recommendations

Ora)

¢ Intermediate Causes
> Intermediate Solutions

Root Causes
> Solutions to root causes

General Observations

* Issues
> Specific Solutions to issues

Final Recommendations*
Encapsulate all solutions

Impact vs Ease of
Implementation

Apply Globally

*See Appendices for links

 
Key Categories

Vision Management Accountability & Recruitment
i. Mission Statement & Performance Objectives iii. Performance Objectives / Accountability

ii. Strategic Plan iv. External Recruitment

Final

 

 

Recommendations

Process-Based Management Organizational Structure
v. Safety Management System viii. Engineering Resources
vi. Quality Management System ix. HSQE
vii. Learning Management System x. Vessel Operations

 
Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 9 of 21

cel Firimesssni2sm PA |
fa Ne sala

\ | =
af tt VW
i FIR Js
na’,
¥; NN 22 27
{ ie b \ Re ae

4\ 2 ee

2 -- MOR ons ag
17 FIG Sat \7~ .-- ee PA
12 StM "te" \ x snenee
kRACON (- - -}!, 3 wane oo! 30 :
fig_-HORN //7 oS -..8
58 ff x
Delon pena WEES a seer n process tees i
” fe. ¢ 31 awcnn oa
Mace 2 a G°EIS"

: 3%

PPh scene se F8a ioch a

 

 

 

 

i. Mission Statement &
Performance Objectives

  

Vision

Objective: Establish a common
direction for the organization.

ere LU eetoe
* Consensus from leadership

* Establish Core Values

 

Objective: Establish a way to measure
progress against the Mission
Statement

Requires:

* Establishing measurable goals

¢ Annual reviews and adjustments
Impact: High

Ease of Implementation: Medium
Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 10 of 21

Afford-
EL eyITIAY

Reliability

Afford-

STRATEGIC UL

Quantity

NEL SLAY Quantity

. Strategic Plan

Ea)

 

Objective: Establish how the
organization will accomplish its
vision.

Steve Rae

Broad organizational
involvement

Trickle-down planning

Regular review and
adjustments

Impact: High

Ease of Implementation: Medium
Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 11 of 21

Goals should be:

€ Specific.

Measureable

lil. Management Performance
Objectives / Accountability

 

Mgmt Accountability/Recruitment
Objective: Align management goals.

Objective: Establish a means to
measure management performance
linked directly to strategic goals.

tote LOT e cn

Organizational mission statement
and performance objectives

Policy change

Development of managers’
performance objectives

Annual reviews and adjustments

Impact: High

Ease of Implementation: High

 
Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 12 of 21

 

 

 

Pros and Cons
External Recruitment
| Pros Cons
e Provides new ideas / fresh ® Less information available on
perspectives applicants
| ° Could initiate a turnaround e Search takes longer and costs
¢ Hiring experienced employees aL OTE
can reduce training needed e Outsider takes a longer time to
| ¢ Internal politics may be become familiar with current
avoided systems and organization
» Bigger talent pool / more ee
| applicants e Destroys incentive of present
emplovees to strive tor
promotion
e Can hurt employee morale and
lovalty

 

 

iv. Recruit Externally

 

Mgmt Accountability/Recruitment

Objective: To diversify the
management team using external
searches.

N18 eee
* Policy change

Impact: High

Ease of Implementation: Medium

 
Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 13 of 21

 

Process-based Management

Objective: the safe operation of
the fleet and protection of the
environment

Requires:

* Documentation of policies and
procedures (what you do and
how you do it)

Communication feedback
process

Designated Person (DP)
* Externally audited

Impact: Very High

v. Safety Management
System (SMS)

Ease of Implementation: Low
Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 14 of 21

 

Process-based Management

Objective: meeting client service
expectations more efficiently and
effectively

 

 

 

 

Requires:

* Documentation of policies and
procedures (what you do and
how you do it)

Communication feedback
re) gees

Designated Person (DP)
Externally audited
Impact: High

vi. Quality Management
System (QMS)

Ease of Implementation: Low
Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 15 of 21

Vf

Learning Management
System (LMS }

Process-based Management

Objective: ensure proper levels of
training are achieved and tracked,
to further employee development

oO LOT Roose

Development of training
meee rs

Vehicle for training delivery

System for reliably tracking
completed training

Impact: Very High

FTX ol m len) l(e1ni ale) t le) pee] atm Rel w

 
Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 16 of 21

 

 

Staaf
Engineering &
abe aim

PXiaiaeseei a

 

Port Engineer | Port Engineer

area uring bss an aan

Preject Engineer

Maintenance PCLT Se eae Assistant Port

ay -aigtaeea

ans ios arenes

 

Engineering Resources

Organizational Structure

Objective: to ensure adequate
resources are available and realign
roles and responsibilities

ite koe

* Additional resources to support
id atoMi (otis

* Addition of position dedicated
to planning and management
of major projects

* Shift focus of Port Engineers to
vessel operations support

Impact: High

Ease of Implementation: Low
Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 17 of 21

 

Organizational Structure

Objective: to ensure proper

Y 200 | development, implementation and

ongoing management of SMS /

Safety Culture Management Reporting Key Performance Indicators QMS
Qo ? ~o — P —~o Negi tlte
* Identification of qualified
candidate
Compliance Activities Continuous Improvement
0 =A Proper level of authority to
Ea I~) enforce safety and quality

concerns

Independent of operational
chain of command

Impact: High

ix. Health, Safety, Quality &

Ease of Implementation: Low

Environmental Management

 
x. Vessel Operations

General

Der eos
a

    

  

acme
eel at

Colac lire ae ad lacs Ey

; , Facilities ous Cig. 7 Port Captai
Current Organizational Structure: ES ES arn md)

  

 

  

   

 

* Two separate lines of direct poi L bore

[
vessels a

 

  

eri ob)

Split chain-of-command

Conflicting authorities in the
decision-making process

Vessel Operations is not
represented at the executive /
director level

 
x. Vessel Operations

General
Perr) tig

Organizational Structure

 

Objective: to establish an effective chain-of-
command through the core discipline of the
organization and ensure adequate levels of
authority in decision-making

 

      

   

Factiies

 

aes

Requires: [ tae
Ue’ ies

  

Addition of a Chief Operating Officer [ =
Addition of a Director of Marine Ops ie

Realignment of roles and
responsibilities, levels of authority

Support of the operations team
Impact: High

Ease of implementation:

 
2018 was not an anomaly

The SSA needs to adapt to their operating environment

Conclusions
of the Study
Team

Changes won't be easy:

 

 

Adequate resources and
tools

vy

A good foundation exists for implementing key initiatives

Financial support Strong leadership
Case 1:17-cv-12473-NMG Document 125-2 Filed 03/20/19 Page 21 of 21

 

éSUOIISANYD “NOA YUeUL

 

 

 

 
